UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6628



CHARLES ROBERT BAREFOOT, JR.,

                                            Plaintiff - Appellant,

          versus


MARVIN POLK; DCC BOARD; CHAPLAIN MONTGOMERY;
HAROLD SMALLS; RONNIE RAYNOR; BOYD BENNETT;
UNKNOWN DEFENDANTS; HELEN MALEAEL; LIEUTENANT
BYNUM; SERGEANT CROSBY; LIEUTENANT CLAYBURN;
CAPTAIN   THOMAS;  HATTIE   PIMPONG;  OFFICER
CLAYTON;   OFFICER  JAMES;   OFFICER  HARRIS;
OFFICER AVERY; SERGEANT PANTER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-03029-D)


Submitted:   June 27, 2007                 Decided:    July 13, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Robert Barefoot, Jr., appeals the district court

order   and     judgment    dismissing       his    civil   rights       complaint    as

frivolous under 28 U.S.C. § 1915(e) (2000).                        Although we find

Barefoot’s      complaint      is   a   rambling      document      that    is    poorly

executed, we find that his claims of excessive force and the denial

of his right to freely exercise his religious beliefs cannot be

dismissed as frivolous.             Accordingly, we vacate the district

court’s order and judgment and remand for further proceedings.

              Pro se filings “however unskillfully pleaded, must be

liberally construed.”          Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th

Cir.    1994)    (citing    Haines      v.   Kerner,     404      U.S.    519    (1972);

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).                          A pro se

litigant’s complaint should not be dismissed unless it appears

beyond doubt that the litigant can prove no set of facts in support

of his claim that would entitle him to relief.                     Gordon v. Leeke,

574    F.2d     1147,   1151    (4th    Cir.    1978);      see    also    28     U.S.C.

§§ 1915(e)(2)(B), 1915A (2000) (outlining screening process for

indigent or prisoner complaints).                  We review a district court’s

dismissal of a claim as frivolous for abuse of discretion.                       Nagy v.

FMC Butner, 376 F.3d 252, 254-55 & n.* (4th Cir. 2004).

              In his complaint, Barefoot claimed that one of the named

defendants had a group of eight to ten African American men assault

him by hitting him with night sticks, kicking him in the groin and


                                        - 2 -
punching his face. Barefoot alleged the assault was in retaliation

for him having been a Klu Klux Klan supporter.         We find that this

claim of excessive force or cruel and unusual punishment depending

on whether Barefoot was a pretrial detainee or a prison inmate is

not frivolous.    Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979);

Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988).           The due

process rights of a pretrial detainee are “at least as great as the

Eighth Amendment protections available to a convicted prisoner.”

City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 244

(1983).

          Barefoot also claims that he was forcibly given a PPD

injection to screen for tuberculosis despite the fact that his

religious beliefs forbid the injections of foreign substances and

that he was denied the right to possess a cross and to practice his

religion as others are able to do.        We also find that this is not

a   frivolous     claim   under    the     Religious    Land   Use   and

Institutionalized Persons Act, 42 U.S.C.A. § 2000c et seq. (West

2003 & Supp. 2007).   See, e.g., Jolly v. Coughlin, 76 F.3d 468, 476

(2d Cir. 1996).

          Accordingly, we vacate the district court’s judgment and

remand for further proceedings.*      We dispense with oral argument



     *
      We note that Barefoot fails to allege anything against most
of the named defendants. The district court may want to direct
Barefoot to file an amended complaint specifying allegations
against each defendant.

                                  - 3 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              VACATED AND REMANDED




                              - 4 -